DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/19/2021 are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “10’ ” and “26”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 starts with “Production System” making it grammatically awkward.  The examiner suggests “A production system”.  Appropriate correction is required.
Claims 14-24 are objected to because of the following informalities:  Claim 14 starts with “Production System” making it grammatically awkward.  The examiner suggests “The production system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the AGV” in Line 15 of the claim.  It is not clear if “AGV” must be singular as recited in Line 15 or if there can be more than one as permitted by the recitation of “at least one automated guided vehicle” in Lines 10-11.  For examination purposes “the AGV” is being interpreted as “the at least one AGV”.
Claim 13 recites the limitation “at least one production shelf” in Line 19.  It is not clear if there can be just one production shelf as recited in Line 19.  Or if there is a plurality of production shelves as required by the recitation of “a plurality of production shelves” in Line 5.  For examination purposes “at least one production shelf” is being interpreted as “the plurality of production shelves”.
Claim 14 recites “preferably” in Line 2.  It is not clear if the limitation following preferably is required or merely suggested.  For examination purposes “preferably” is being omitted from the claim.
Claims 15, 16, 20-22 and 24 recite the limitation “a container”.  It is not clear if “container” is singular as recited in these claims or if “container” is plural as required by the recitation “containers” in Line 3 of Claim 13.  For examination purposes “a container” is being interpreted as “a container of said containers”.
The remaining claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messerschmitt EP 0302205 A2.
In Re Claim 13, as best understood, Messerschmitt teaches a production system for the series production of in particular motor vehicles, comprising:								a) a container storage area (36, 37) for storing containers (38) that contain components intended for the production,										b) a plurality of production shelves (39 and 40, Fig. 2), remote from the container storage area, from which components may be removed from containers by workers (people shown in area 35, Fig. 2), and													c) a transport means (1) for transporting containers from the container storage area to the production shelves,											d) the transport means has at least one automated guided vehicle (AGV) (1, Fig. 2) on which a transport shelf (20, 21) is situated and which is designed in such a way that containers are or may be automatically delivered from the transport shelf to production shelves in a conveying direction (delivery direction), (see Fig. 1)
e) a handling device (2) is situated on the AGV, the handling device having a base body (2) and a handling unit (25), situated on the base body, which is designed for removing containers from the transport shelf in a conveying direction and delivering containers to at least one production shelf, (See Fig. 1) and												f) wherein relative to the base body the handling unit						— is linearly adjustable along a first linear adjustment axis in the conveying direction (29-30, Fig. 1),													— is linearly adjustable along a second linear adjustment axis (Direction of movement when 25 is rotated to go in the 3-4 direction, Fig. 2) transverse to the conveying direction,				- is height-adjustable along a third adjustment axis (Axis of 26, adjustment indicated by direction 27 shown in Fig. 1), and											- is connected to the base body so as to be rotatable about an essentially vertical fourth adjustment axis (axis of the rotation shown as 28, Fig. 1).
In Re Claim 15, as best understood, Messerschmidt teaches the handling unit having at least one fork-like supporting element (31) for supporting a container to be handled.
In Re Claim 16, as best understood, Messerschmidt teaches a) at least one supporting element has a conveying means (means for moving load carriage 24 and forks 31 in the conveying direction 29, Fig. 1) for conveying a container to be handled in the conveying direction and opposite the conveying direction.
In Re Claim 24, as best understood, Messerschmidt teaches a) the supporting element (31 can slide under the base of container 38, See Fig. 1, Fig. 2) is designed in such a way that it is movable beneath the base of the container in order to handle a container that is accommodated in a shelf.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt and in view of Regenbogen DE 3017456A1.
In Re Claim 14, as best understood, Messerschmidt teaches the system of Claim 13 as discussed above.
Messerschmidt does not teach electric drives independently controllable by a control apparatus are associated with the adjustment axis.
However, Regenbogen teaches electric drives (41, 43, 47, 32, Fig. 1) independently controllable by a control apparatus are associated with the adjustment axis.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add electric drives to the system of Messerschmidt as taught by Regenbogen in order to have a larger range of operation.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt and in view of Beer DE 202007000874U1.
In Re Claims 17-21, as best understood, Messerschmidt teaches the system of Claim 16 as discussed above.
Messerschmidt does not teach the conveying means having at least one conveyor belt that extends in the conveying direction.
However, Beer teaches the conveying means having at least one conveyor belt (14, Fig. 3) that extends in the conveying direction; and										the conveying means has at least two spaced apart conveyor belts in parallel; (See Fig. 3) and		a) for conveying a container situated on the conveyor belts in the conveying direction, the control apparatus controls the conveyor belts in such a way that they run in the same direction. (See Fig. 3) 	
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add at least one conveyor belt to the system of Messerschmidt as taught by Beer in order to load/unload the containers without gripping or squeezing.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt and in view of Nakamura 2015/0210472.
In Re Claim 22, as best understood, Messerschmidt teaches the system of Claim 13 as discussed above.
Messerschmidt does not teach a sensor means for determining the position of the handling unit relative to a shelf, in particular a production shelf, is provided, the sensor means being in data transmission connection with the control apparatus in such a way that the control apparatus controls the drives associated with the adjustment axes as a function of the position, determined by the sensor means, of the handling unit relative to the shelf in order to remove a container from the shelf or deliver a container to the shelf.
However, Nakamura teaches a sensor means for determining the position of the handling unit (110) relative to a shelf (302), in particular a production shelf, is provided, the sensor means being in data transmission connection with the control apparatus in such a way that the control apparatus controls the drives associated with the adjustment axes as a function of the position, determined by the sensor means, of the handling unit relative to the shelf in order to remove a container (200) from the shelf or deliver a container to the shelf. (Paragraph 82 and 83)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a sensor means to the system of Messerschmidt as taught by Nakamura in order to determine when the step is completed.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt/Nakamura and in view of Rogers 2018/0086489.
In Re Claim 23, Messerschmidt teaches the system of Claim 22 as discussed above.
Messerschmidt does not teach a sensor means having at least one optical sensor.
However, Nakamura teaches a sensor means having an optical sensor (Claims 10 and 11)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a sensor means having an optical sensor in the system of Messerschmidt as taught by Nakamura in order to avoid electromagnetic interference.
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Durai et al., Sugahara et al., and Bonneton et al. teach production systems comprising a container storage area and an AGV with an adjustable handling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652